             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
               Plaintiff,                          8:12CR339
    vs.
                                                    ORDER
STACEY KAY POJAR,
               Defendant.


    IT IS ORDERED that:

    1.    The defendant's Unopposed Motion to Continue Hearing (filing
          251) is granted.

    2.    Defendant Stacey Kay Pojar’s violation of supervised release
          hearing is continued to June 18, 2020, at 10:00 a.m., before the
          undersigned Chief United States District Judge, in Courtroom
          No. 1, Roman L. Hruska Federal Courthouse, 111 South 18th
          Plaza, Omaha, Nebraska. The defendant shall be present at the
          hearing.

    Dated this 12th day of March, 2020.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge
